EXAMINER'S COMMENT AND REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose the recited dispensing device, including:
“the dispensing surface is configured to be part of a detachable portion of the apparatus, and the dispensing device further includes a retractable plate disposed beneath the detachable portion, wherein a dispensing end of the at least one cartridge is configured to penetrate the retractable plate and the detachable portion, such that (i) when the retractable plate is at a stable highest position, the dispensing end of the at least one cartridge is flush with the surface of the retractable plate, (ii) when the retractable plate is moved to a predetermined stable downward position below the highest position, and the detachable portion is placed on the retractable surface, the dispensing end of the at least one cartridge is flush with the dispensing surface and the retractable plate is configured to move even further downward to an unstable position in response to a downward force on the detachable portion.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the drawing objection filed 9 May 2022 have been fully considered but they are not persuasive.  This application currently only includes color drawings.  The purported black and white drawings referred to by applicant are not the official drawings for the application (see MPEP 608.02 “Color photographs or color drawings will be stored in SCORE and a black and white copy thereof will be stored in IFW along with a SCORE placeholder sheet.”).  Accordingly, since the petition for color drawings has been dismissed (see Petition Decision 9 September 2009) applicant must provide drawings that are in full compliance with 37 C.F.R. 1.84.  In particular, applicant’s attention is directed to 37 C.F.R. 1.84(l) and (m), which discuss suitable reproducibility of drawings and the proper use of shading.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754